 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   JO ANN SOULÉ,                                            Case No. 2:18-cv-02239-GMN-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   P.F. CHANG’S CHINA BISTRO, INC.,
 8                  Defendant.
 9

10          Before the Court is Plaintiff’s Verified Memorandum of Attorney’s Fees and Costs (ECF
11   No. 49) submitted in accordance with the Court’s February 11, 2020 Order (ECF No. 48). No
12   objection has been filed to Plaintiff’s Memorandum and a review demonstrates that fees, in the
13   amount of $1,700.00, and costs, in the amount of $62.25, are reasonable.
14           Accordingly, IT IS HEREBY ORDERED that Defendant P.F. Chang’s China Bistro, Inc.
15   shall pay to Plaintiff the fees of $1,700.00 and costs in the amount of $62.25 within thirty (30) days
16   of the date of this Order.
17

18          DATED: March 12, 2020
19

20
                                                   ELAYNA J. YOUCHAH
21                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                      1
